                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



                                                 :
 RAYMOND McLAUGHLIN,                             :
     Plaintiff,                                  :          CASE NO. 3:18-cv-2063 (MPS)
                                                 :
            v.                                   :
                                                 :
 UNITED STATES, et al.,                          :
      Defendants.                                :          JANUARY 10, 2019
                                                 :
_____________________________________________________________________________

                                    INITIAL REVIEW ORDER

        Plaintiff Raymond McLaughlin, currently incarcerated at the Donald W. Wyatt Detention

Facility in Central Falls, Rhode Island, filed this case under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics. 403 U.S. 388 (1971). The plaintiff names five defendants:

the United States, former United States Attorney Deidre Daly, Assistant United States Attorney

Henry Kopel, IRS Agent Michael Dragon,1 and IRS Agent Gus. The plaintiff contends that the

defendants falsely arrested and falsely imprisoned him. All individual defendants are named in

individual and official capacities. The plaintiff seeks damages and a declaration that his Fourth

Amendment rights have been violated.

        The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28



        1
          This defendant is included on the docket as Michael Oragon. A review of the complaint
indicates that the named defendant is Michael Dragon. The Clerk is instructed to correct the docket
accordingly.
U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff paid the filing fee.

        Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

I.      Allegations

        On June 8, 2017, IRS Agents Dragon and Gus arrested the plaintiff. ECF No. 1, ¶¶ 10-

11. Since July 23, 2018, he has been confined at the Donald Wyatt, Detention Facility. Id., ¶ 12.

II.     Analysis

        The first defendant is the United States. Any claim against the United States for violation

of the plaintiff’s Fourth Amendment rights is barred by sovereign immunity. See Castro v.

United States, 34 F.3d 106, 110 (2d Cir. 1994) (United States has not waived sovereign

immunity for claims that government employees committed constitutional torts). Accordingly,

the claims against the United States are dismissed pursuant to 28 U.S.C. § 1915A(b)(2). See

Grant v. United States, 2018 WL 3574865, at *4 (S.D.N.Y. July 25, 2018) (dismissing Fourth

Amendment claim against the United States for lack of subject matter jurisdiction).

                                                   2
       As all remaining defendants are federal employees, the Court considers this action to be

filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics. 403 U.S. 388

(1971), which permits suits against federal officials in their individual capacities for violation of

constitutional rights. As Bivens permits suits against federal officials only in their individual

capacities, all claims against the remaining defendants in their official capacities are dismissed.

       The Fourth Amendment provides that “[t]he right of the people to be secure in their

persons ... against unreasonable searches and seizures shall not be violated....” U.S. Const.

Amend. IV. Bivens claims for false arrest and or false imprisonment are based on

the Fourth Amendment's right to be free from unreasonable seizures, including arrest without

probable cause. Claims for false arrest and false imprisonment, whether brought under 42

U.S.C. § 1983, pursuant to Bivens, or under state law, are analyzed under the laws of the state in

which the plaintiff was allegedly illegally arrested or imprisoned. See Davis v. Rodriguez, 364

F.3d 424, 433 (2d Cir.2004) (“In analyzing 1983 claims for unconstitutional false arrest, we have

generally looked to the law of the state in which the arrest occurred.”) (citing cases); El Badrawi

v. Department of Homeland Sec., 579 F. Supp. 2d 249, 269 (D. Conn. 2008) (“The elements of

false arrest/false imprisonment under Connecticut law are essentially the same elements needed

to articulate a Fourth Amendment violation.”) (citations omitted); Davis v. United States, 430 F.

Supp. 2d 67, 79, 80 (D. Conn. 2006) (false arrest claims filed “pursuant to § 1983 or Bivens are

governed by state substantive law”) (citation omitted).

       It is well-established that the existence of probable cause is a complete defense to claims

for false arrest and false imprisonment under both federal and Connecticut law. See Tyus v.

Newton, No. 3:13-cv-1486(SRU), 2015 WL 5306550, at *7 (D. Conn. Sept. 10, 2015) (citations

                                                  3
omitted). Probable cause for an arrest is established by conviction for the charge underlying the

arrest. Corsini v. Brodsky, 731 F. App’x 15, 18 (2d Cir. 2018) (citing Cameron v. Forgarty, 806

F.2d 380, 388-89 (2d Cir. 1986)). Further, favorable termination is an element of a federal claim

for false arrest or false imprisonment. Jordan v. Town of Windsor, No. 3:17-cv-427(MPS), 2018

WL 1211202, at *6 (D. Conn. Mar. 8, 2018) (citations omitted); see also Miles v. City of

Hartford, 445 F. App’x 379, 383 (2d Cir. 2011) (“Favorable termination is an element of a

Section 1983 claim sounding in false imprisonment or false arrest.”).

       The Court takes judicial notice of the plaintiff’s federal criminal case, United States of

America v. McLaughlin, No. 3:17-cr-129(MPS), which was filed on June 8, 2017, the same day

he was arrested. See Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000) (taking judicial notice

of court documents); Johnson v. Pugh, No. 11-CV-385(RRM)(MDG), 2013 WL 3013661, at *2

(E.D.N.Y. June 18, 2013) (taking judicial notice of plaintiff’s conviction in action for false

arrest). The plaintiff was convicted on one count of the indictment filed. As he was convicted

on one of the charges for which he was arrested, the plaintiff’s false arrest and false

imprisonment claims necessarily fail.

III.   Conclusion

       The complaint is DISMISSED pursuant to 28 U.S.C. § 1915A(b).

       The Clerk is directed to enter judgment and close this case.

       SO ORDERED this 10th day of January 2019 at Hartford, Connecticut.

                                              /s/ MICHAEL P. SHEA
                                              Michael P. Shea
                                              United States District Judge



                                                  4
